Citation Nr: 0631884	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  02-17 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision that denied service connection for 
depression with psychotic features, respectively. 

In July 2004, the Board remanded these matters to the RO for 
further action.  After accomplishing the requested action to 
the extent possible, the RO continued the denial of the 
claim and returned this matter to the Board for further 
appellate consideration.


FINDING OF FACT

The veteran currently suffers from an acquired psychiatric 
disorder diagnosed variously as major depression with 
psychotic features; schizophrenia, paranoid type; and 
bipolar disorder, that had its onset during active military 
service. 


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002 & Supp. 
2005).  Implementing regulations for VCAA have been 
published.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  

As this decision of the Board is a complete grant of the 
benefit sought on appeal - i.e., service connection for an 
acquired psychiatric disorder - the Board concludes that 
sufficient evidence to decide this claim has been obtained 
and that any defect in the notice and development 
requirements of the VCAA that may exist in this instance 
would not be prejudicial to the veteran.  Accordingly, there 
is no need to discuss, in detail, the various statutory and 
regulatory requirements related to the VCAA, or the Court 
decisions pertaining thereto.

II.  Entitlement to Service Connection
for an Acquired  Psychiatric Disorder

Service connection is granted for a disability resulting 
from an injury suffered or disease contracted while in 
active duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Also, certain disorders may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2006).  Consideration for presumptive service connection 
for such diseases and disorders requires a minimum of 90 
days of active service during a period of war or after 
December 31, 1946.  In this case, the veteran's dates of 
verified active service indicate that he is entitled to be 
considered for presumptive service connection.  Further, 
psychoses are included in the list of disorders under 
38 C.F.R. §§ 3.307 and 3.309.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006); Cuevas 
v.  Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2006).  

The veteran contends that he currently suffers from a 
psychiatric disability that was incurred during active 
service and that service connection for this disability is 
warranted.  After a review of the evidence, the Board finds 
that the record does support his contentions, and that his 
claim for entitlement to service connection for an acquired 
psychiatric disorder is warranted.

Service medical records do not reflect any complaints, 
findings, or diagnosis of depression, although the veteran 
contends that he was depressed at the time of his separation 
from service, and that he could not financially afford 
medical treatment following service discharge. 

Post service diagnoses of acquired psychiatric disability 
include chronic schizophrenia, and major depression with 
psychotic features.  A July 2002 VA outpatient treatment 
record includes a notation indicating the onset of his 
depression with psychotic features as occurring prior to 
separation from service. 

The Board remanded this case specifically for a VA 
psychiatric examination to determine whether the veteran's 
current psychiatric disorder resulted from his military 
service.  According to a December 2004 psychiatric 
examination report with an October 2005 addendum, the 
examiner noted that she had reviewed the veteran's medical 
history in the claims file and concluded that the veteran's 
current psychiatric disorder was related to the veteran's 
military service.  Specifically in the addendum, the VA 
examiner reported that she had reviewed the 2002 VA 
treatment record in which the veteran's diagnosed psychosis 
occurred prior to leaving the military and that was most 
certainly present when he returned to his family.  Further, 
the veteran reported feeling tense during service.  The VA 
examiner also discussed an October 1989 VA treatment record 
that reflected a diagnosis of schizophrenia.  At that time, 
the veteran was 42 years old.  The VA examiner wrote in the 
October 2005 addendum that a psychotic disorder typically 
does not develop for the first time at age 42.  Given this 
diagnosis, in addition to the fact that the veteran had not 
held a steady job since service and the medical records 
reveal references to psychosis, the VA examiner opined that 
the veteran had psychotic symptoms since he was in the 
military.

The Board should resolve every reasonable doubt in the 
veteran's favor.  See 38 C.F.R. § 3.102 (2006).  Resolving 
the benefit of the doubt in favor of the veteran, the 
evidence is at least in equipoise and warrants a finding 
that his claim for service connection should be granted.  
Based on the medical evidence of record, the veteran has 
been found on several occasions to have acquired his 
psychiatric disorder during his military service.  The Board 
specifically remanded this case for a medical opinion 
regarding the etiology of the veteran's psychiatric 
disorder.  As noted, the VA examiner opined in the October 
2005 addendum that the veteran's psychiatric disorder began 
during service.

There is no medical evidence or opinion of record that 
specifically rebuts the findings of the findings of the VA 
examiner in her December 2004 report and October 2005 
addendum.  The Board notes the inconsistent history 
apparently provided by the veteran in the December 2004 VA 
examination report.  According to the report, the examiner 
noted that the veteran had served in Vietnam and Germany.  
According to the veteran's DD 214, he had no foreign 
service.

Despite this historical inconsistency, it appears that the 
VA examiner reviewed the veteran's medical history again in 
the October 2005 addendum and concluded that the veteran's 
psychiatric disorder had its onset during service.  

Furthermore, it does not appear that the veteran has ever 
directly contended in writing that he served overseas.  As a 
result, the Board finds that the inaccurate history of 
foreign service, as reported by the VA examiner in the 
December 2004 examination report, does not weigh against the 
veteran's claim.

Therefore, the Board concludes that the medical evidence of 
record supports the grant of entitlement to service 
connection for an acquired psychiatric disorder.


ORDER

Entitlement to service connection for an acquired 
psychiatric disorder is granted.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


